NUMBERS 13-08-00214-CV AND 13-09-00208-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

______________________________________________________________
 
GREGORY A. BEAVERS, ET AL., 	Appellants,

v.


ALUMINUM COMPANY OF AMERICA, ET AL.,	Appellees. 
_____________________________________________________________

On appeal from the 347th District Court 

of Nueces County, Texas.

______________________________________________________________

MEMORANDUM OPINION

 
Before Justices Rodriguez, Garza, and Vela 
Memorandum Opinion Per Curiam

 Gregory A. Beaver, et al., perfected an appeal from a judgment entered by the
117th District Court of Nueces County, Texas, in cause number 04-3819-H.  This cause
is presently before the Court on motions to dismiss filed by several appellees.

	Appellee BP Amoco Corporation and BP Amoco Chemical Company (Amoco) has
filed an unopposed motion to dismiss appeals as to BP Amoco Corporation and BP Amoco
Chemical Company on grounds that appellants nonsuited or otherwise had all claims
dismissed against BP Amoco Corporation and BP Amoco Chemical Company.  Amoco
requests that this Court dismiss the appeals because they are not a proper party to this
appeal.  
	Appellee Valero Energy Corporation (Valero) has filed an unopposed motion to
dismiss appeals as to Valero Energy Corporation on grounds that appellants have agreed
to nonsuit the appeal as to Valero Energy.  Valero also seeks to clarify that Valero
Refining-Texas, LP is not a proper party to this appeal.  
	Appellees Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd. has filed
a motion to dismiss appeals, asserting that appellants Gerald Sheets and Nabbie Roberts
had all claims non-suited or otherwise dismissed against Beazer East, Inc. and Corpus
Christi Gasket & Fastener, Ltd.
	The Court, having considered the documents on file, is of the opinion that the
motions should be granted.  See Tex. R. App. P. 42.3.  Appellees' motions to dismiss are
granted, and the appeal is hereby DISMISSED FOR WANT OF JURISDICTION as to
appellees BP Amoco Corporation and BP Amoco Chemical Company; Valero Energy
Corporation; and Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd.  The Court
hereby instructs the Clerk of the Court to update this Court's records to reflect that Valero
Refining-Texas, LP is not a party to this appeal.
	The appeal with respect to these parties, BP Amoco Corporation and BP Amoco
Chemical Company; Valero Energy Corporation; and Beazer East, Inc. and Corpus Christi
Gasket & Fastener, Ltd., is ordered SEVERED from the remainder of the appeal.  The
Clerk shall create Cause No. 13-09-00208-CV styled Gregory A. Beavers, et. al. v. BP
Amoco Corporation and BP Amoco Chemical Company; Valero Energy Corporation; and
Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd.  The remainder of the parties
and issues remain docketed under the original cause number 13-08-00214-CV.  

									PER CURIAM
Memorandum Opinion delivered and
filed this the 23rd day of April, 2009.